Title: To Benjamin Franklin from Jonathan Williams, Jr., 2 February 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & Hond Sir.
Nantes Feb. 2. 1779
I herewith send you a Letter which I have written to you and Mr Adams in consequence of a piece of Information which I had from Billy. I send it to you first in order that Billy may not think himself exposed by having communicated the Matter to me; It is for this Reason that I have not said how I came by the Information, nor shall I do it.—
I have endeavoured to preserve my Tranquility as much as I could, but if you think any of my Expressions too strong I beg they may be imputed to my Sensibility in regard to my Character: I am sure I should be unworthy your Friendship if I had not this Sensibility.
Although I have offered so candidly as to the Choice of my Arbitrators, I think Justice requires that I should have the Choice of one & the Commis(?) of another, and these two should choose a third, my Reason for this is, that I apprehend one Gentleman of the number too much attached to my calumniator, and another too much attached to this Gentleman to be either of them impartial Judges. These are the two last mentioned, I am indifferent about the others, and if all are appointed I will make no Exception at all.
I have not signed any of the Memorials you have lately recd from this, because I thought they shewed too great a Disposition to be disconteded [discontented] at an improper Time & without sufficient Reason; had the Matter been confin’d to the affair of Convoy, I would have signed. The last appears to me a stroke of Policy that in shewing the necessity of a Consul, you may see that the principal mover is the proper Person to be appointed, this is one of the Gentln. I have refered to above. I am ever your dutifull & affectionate Kinsman
J Williams J

I send you an Estimate of the Value of Supplies to my Country through me & an Estimate of my Profits. You will see by them that I have not made 1–¼ Per Cent out of the Public.
Doctor Franklin.

 
Addressed: Doctor Franklin.
Notation: F. 13. Mr Williams Leter. Feby. 2d 1779
